                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-127-FDW-DCK

 JACK THOMPSON, Individually and for              )
 Others Similarly Situated,                       )
                                                  )
                        PLAINTIFFS,               )   DEFENDANT’S MOTION TO EXTEND
                                                  )      DEADLINE TO RESPOND TO
                 V.                               )   PLAINTIFF’S MOTION FOR NOTICE
                                                  )            AND JOINDER
 ALLIED STAFF AUGMENTATION                        )
 PARTNERS, INC.,                                  )
                                                  )
                        DEFENDANT.                )

        Defendant Allied Staff Augmentation Partners, Inc. (“ASAP”) by and through undersigned

counsel, files this Motion to Extend Deadline to Respond to Plaintiff’s Motion for Notice and

Joinder as follows:

        1.      Plaintiff filed a Motion for Notice and Joinder on December 13, 2019. [Dkt.55]

        2.      Pursuant to Local Rule 7.1(e), the deadline for Defendant’s response brief is

December 30, 2019.

        3.      Due to the approaching Christmas holiday and the closure of the Court between

December 25 and 27, 2019, Defendant respectfully requests a one-week extension to file its

response brief. If granted, the new deadline for Defendant’s response brief would be January 6,

2020.

        4.      Defendant has sought Plaintiff’s consent for this motion, but has not yet received a

response.

        5.      Defendant does not seek this request for any improper purpose.

        6.      Therefore, for good cause shown above, Defendant respectfully requests that this

Court grant its motion and execute the proposed order attached hereto.



FP 36778148.1
        Case 3:19-cv-00127-FDW-DCK Document 57 Filed 12/20/19 Page 1 of 3
        Respectfully submitted this 20th day of December, 2019.

                                             By:   /s/ Kevin J. Dalton
                                                   Kevin J. Dalton (NC Bar No. 24197)
                                                   FISHER PHILLIPS LLP
                                                   227 West Trade Street, Suite 2020
                                                   Charlotte, North Carolina 28202
                                                   Telephone: (704) 334-4565
                                                   Facsimile: (704) 334-9774
                                                   kdalton@fisherphillips.com

                                                   Edward N. Boehm, Jr.
                                                   Pro Hac Vice
                                                   Georgia Bar No. 183411
                                                   FISHER PHILLIPS LLP
                                                   1075 Peachtree Street, NE, Suite 3500
                                                   Atlanta, GA 30309
                                                   Telephone: (404) 240-4286
                                                   Facsimile: (404)-240-4249
                                                   tboehm@fisherphillips.com
                                                   ATTORNEYS FOR DEFENDANT




FP 36778148.1
       Case 3:19-cv-00127-FDW-DCK Document 57 Filed 12/20/19 Page 2 of 3
                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-127-FDW-DCK

 JACK THOMPSON, Individually and for              )
 Others Similarly Situated,                       )
                                                  )
                       PLAINTIFFS,                )
                                                  )              CERTIFICATE
                 V.                               )               OF SERVICE
                                                  )
 ALLIED STAFF AUGMENTATION                        )
 PARTNERS, INC.,                                  )
                                                  )
                       DEFENDANT.                 )

                I hereby certify that on the 20th day of December, 2019 a true copy of the

DEFENDANT’S MOTION TO EXTEND THE DEADLINE TO RESPOND TO PLAINTIFF’S

MOTION FOR NOTICE AND JOINDER was filed with the Clerk of Court and served via the

Court’s CM/ECF system, to counsel of record, which will automatically send notice of such filing

to Plaintiff’s counsel, Christopher Strianese at chris@strilaw.com and Tamara Huckert at

tamara@strilaw.com.


                                            By:       /s/ Kevin J. Dalton
                                                      Kevin J. Dalton
                                                      FISHER PHILLIPS LLP




FP 36778148.1
       Case 3:19-cv-00127-FDW-DCK Document 57 Filed 12/20/19 Page 3 of 3
